Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about April 2, 1993, inter alia, granting plaintiffs motion for partial summary judgment as to liability against defendant, unanimously affirmed, without costs.
While negligence cases by their nature do not usually lend themselves to summary judgment (Ugarriza v Schmieder, 46 NY2d 471, 474), in this case plaintiff established his entitlement to partial summary judgment in his favor (Bush v St. Clare’s Hosp., 82 NY2d 738, 739). The record reveals that defendant driver’s operation of a Hi-Lo forklift, in reverse, without first taking notice of the presence of any individuals in the surrounding area, was a proximate cause of the vehicle’s contact with plaintiff resulting in injury to his right ankle. Moreover, no material issues of fact exist concerning defendant’s claim of comparative negligence. Concur—Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.